Citation Nr: 0018684	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-04 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for a mental disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to April 
1981 and from May 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied appellant's petition 
to reopen finally denied claims for service connection for a 
hysterectomy, a mental disorder, and a back disorder on the 
basis that new and material evidence had not been submitted 
to reopen the claims.


REMAND

Background.

The veteran submitted her original claim for service 
connection for a hysterectomy, a mental disorder, and a back 
disorder in April 1996.  A computer printout in the claims 
file with the heading "3101 Information Request", dated 
May 13, 1996, indicates that the RO requested that the 
National Personnel Records Center (NPRC) ("Address Code 
13")in St. Louis, Missouri, verify the appellant's dates of 
service and forward her service medical records to the RO.  
See VBA ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1), Part 
III, Change 41, Chap 4, Subchap. I, section 4.01b.(1) (July 
12, 1995) (noting that the address code of the NPRC is 
"13").  In May 1996, the RO wrote to the veteran and 
informed her that it had requested service medical records 
from the Service Medical Records Center (SMRC) in St. Louis.  
"The [SMRC] in St. Louis is operated by VA and houses all 
service medical records received from the Department of 
Defense (DOD) except for service medical records consolidated 
in claims or NOD (Notice of Death) folders at regional 
offices."  See M21-1, Part III, Change 41, Chap 4, Subchap. 
I, section 4.01h.(1).  The RO also asked the veteran to 
submit any service records in her possession.

In August 1996, the RO wrote to the veteran and told her that 
it had requested service medical records and verification of 
service including "verification of active duty for training 
in 1986 or 1987 in the 91 Alpha School."  The veteran had 
indicated on her VA Form 21-526, Veteran's Application for 
Compensation or Pension, which she submitted in April 1996 
that she had sustained an injury to her back in 1986 or 1987 
while in the Reserves at Fort Sam Houston, Texas, "(91 Alpha 
School)".  The RO also asked the veteran to submit any 
service records in her possession.

Also in August 1996, the RO wrote to the State Adjutant 
General in Texas requesting service records based on 
information that the veteran provided on VA Form 21-3101, 
Request for Information.  In September 1996, the RO received 
a reply from the State Adjutant General.  On the top, left 
corner of the RO's letter was typed, "4 Sep 96:  No records 
found.  JS."  The State Adjutant General returned the VA 
Form 21-3101.  On it, the veteran had noted that she had gone 
by three surnames other than her current last name.  Evidence 
in the claims file shows that the veteran had been married 
four times since 1982 but apparently did not use one of her 
husbands' names and therefore she had gone by four names 
including her maiden name since 1982.

On September 6, 1996, the RO received from the veteran 
Standard Form 180, Request Pertaining to Military Records, 
which indicated that the request was being made under the 
Privacy Act.  The veteran requested "medical records for all 
service dates."  On September 13, 1996, the RO wrote to the 
veteran and told her that her request was being given 
appropriate attention and that a complete reply would be made 
as soon as possible.  A few days later, on September 17, 
1996, the RO received a reply from the NPRC, verifying the 
veteran's dates of active service from November 1980 to April 
1981 and from May 1987 to September 1988 on VA 
Form 70-3101-4, Request for Information.  Also on September 
17, 1996, the RO received the veteran's service dental 
records.  An October 1996 deferred rating decision indicates 
that the dental records were received from the "ARNG", Army 
National Guard.

On September 19, 1996, the RO replied to the veteran's 
request for records under the Privacy Act.  The RO stated 
that the information requested was "not a part of our system 
of records" and that "[w]e are enclosing a Standard Form 
180, Request Pertaining to Military Records, for your purpose 
to request these records from the National Personnel Records 
Center (Military Personnel Records)" in St. Louis.  The 
letter indicated that the RO had sent the veteran copies of 
the service dental records that it had just received.

In October 1996, the RO wrote again to the State Adjutant 
General in Texas, stating that only dental records had been 
received and again requesting service medical records.  If no 
records were found, the RO asked the Adjutant General to 
provide the name and address of the organization which did 
have the records, if known.  The same day, the RO wrote to 
the veteran informing her that only service dental records 
had been received from the State Adjutant General and that 
another request had been sent for service medical records.  
The RO also asked the veteran to submit any service records 
in her possession.

A VA Form 119, Report of Contact, shows that on November 6, 
1996, the RO called the veteran who stated that she did not 
have her service medical records.  Another VA Form 119, 
Report of Contact, shows that on November 8, 1996, the RO 
received a call from a person in the office of the Adjutant 
General in Texas.  The person asked for all the last names 
that the veteran had gone by.  He stated that he still could 
not find the veteran's service medical records and would 
continued to search for them.  He also stated that he had 
sent Form 22, Report of Separation from National Guard, but 
it was indicated on the Form 119 that the RO could not locate 
the Form 22 and no Form 22 is presently in the record.

In a December 1996 rating decision, the RO denied the 
veteran's claims for service connection for a hysterectomy, a 
mental disorder, and a back disorder and notified the 
veteran.  She did not appeal the rating decision, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).



Applicable Law.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).

In August 1998, the veteran sought to reopen her claims for 
service connection for the following:

female problems to include excessive 
bleeding and pain; (1989) hysterectomy 
(several female surgeries while in 
service); 1996 ovaries had to be removed 
due to severe adhesions from previous 
surgeries; Tubal Reonastimosis (1987); 
mental hygiene problems (1988 -- Denver, 
Co.; back injury 1986 or 1987 while in 
Reserves at Fort Sam Houston, Texas (91 
Alpha School).

In support of her claim, the veteran submitted private 
medical reports dated in July 1996 which show that she 
underwent a laparoscopy followed by laparotomy with lysis of 
adhesions and bilateral salpingo-oophorectomy.  The Board 
notes that this medical evidence is not material to her 
claims because it does not contribute to a more complete 
picture of the circumstances surrounding the origin of her 
alleged disabilities.  Hodge, 155 F.3d at 1363.  The issue in 
a claim for service connection is whether the disabilities 
for which service connection is claimed had their origin or 
onset in active service.  Thus, examination of the service 
medical records is key to this inquiry.


In this case, the service medical records have not been 
obtained and placed in the claims file,  However, the RO did 
attempt to obtain the service medical records in 1996 when 
the appellant submitted her original claim for service 
connection, and the RO did notify her explaining the 
deficiency when the attempts to obtain the records were 
unsuccessful, and therefore no grave procedural error 
occurred that prevented the December 1996 rating decision 
from becoming final.  Cf. Hayre v. West, 188 F.3d 1327, 1333 
(Fed. Cir. 1999) (holding that VA's failure to obtain 
pertinent service medical records specifically requested by 
the claimant and failure to provide the claimant with notice 
explaining the deficiency was a grave procedural error that 
vitiated the finality of the rating decision for purposes of 
direct appeal).  Nevertheless, given that service medical 
records are generally in the custody of the government and 
given the potential significance of the service medical 
records to the veteran's claims for service connection, the 
Board concludes that under section 5103(a) VA is on notice of 
the possible existence of records, despite previously 
unsuccessful attempts to obtain them, that, if obtained, may 
constitute new and material evidence to reopen the veteran's 
claims for service connection and therefore VA should make 
further attempts to obtain the service medical records.  
38 U.S.C.A. § 5103(a) (West 1991); see Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).

To ensure that VA has met its obligations under 38 U.S.C.A. 
§ 5103(a), the case is REMANDED to the RO for the following 
development:

1.  The RO should make additional 
attempts to obtain the veteran's service 
medical records.  Attention should be 
paid where applicable to the various 
surnames used by the veteran in the past.

First, the RO should attempt to obtain DD 
Forms 214 for the periods of active duty.  
These Forms may provide information about 
the veteran's reserve obligations, if 
any, following the periods of active 
service.

Second, the RO should request service 
medical records again from the facilities 
at which the RO tried to obtain the 
records in 1996, namely, the SMRC, the 
NPRC, and the State Adjutant General in 
Texas.

Third, the NPRC has verified the 
veteran's separation date from the last 
period of active duty as September 30, 
1988.  The M21-1, section 4.01c., 
indicates that prior to October 16, 1992, 
ARPERCEN received the medical and 
nonmedical service records for each 
separating soldier, where "a sorting 
process occurr[ed]", and under certain 
circumstances Army records for soldiers 
who separated prior to October 16, 1992, 
were retained at ARPERCEN.  Therefore, 
the RO should request service records 
from ARPERCEN.

Fourth, if the attempts above fail to 
produce the service medical records, the 
RO should attempt to obtain mental 
hygiene and clinical records in 
connection with the veteran's claims that 
she underwent "surgeries" and was 
treated for "mental hygiene problems" 
during service.  The RO should request 
from veteran whatever information is 
needed to obtain these records, if any, 
including the name of the facility at 
which the veteran was treated as well as 
dates (month and year) treatment for a 
particular condition began and ended.  
The Board notes that the veteran stated 
on the VA Form 21-526, received in April 
1996 that she was treated for "female 
problems" from 1987 to 1988 at 
Fitzsimmons Army Medical Center in 
Denver, Colorado, while she was in the 
Army.


Finally, should the attempts above fail 
to produce service medical records, the 
RO should pursue alternate sources, if 
any, for service and medical records.  
See M21-1, section 4.25.

The RO must notify the veteran of all 
attempts, successful and unsuccessful, to 
obtain service medical records.

2.  The RO should readjudicate whether 
new and material evidence has been 
submitted to reopen the claims for 
service connection for a hysterectomy, a 
mental disorder, and a back disorder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




